— Motion for leave to reargue granted, and upon reargument motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one *710copy of the typewritten or mimeographed appellant’s points on the District Attorney of New York County, and flies 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court on or before August 9, 1960, with notice of argument for the September 1960 Term of this court, said appeal to be argued or submitted when reached. Herbert Nason, Esq. of 305 Broadway, New York, New York is assigned as counsel for the appellant for the purposes of the appeal. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.